In a proceeding pursuant to CPLR article 75 to vacate an arbitration award, the petitioner appeals from an order of the Supreme Court, Nassau County (Covello, J.), dated July 31, 2003, which denied the petition and dismissed the proceeding.
Ordered that the order is affirmed, with costs.
An arbitration award in a mandatory arbitration proceeding will be upheld if it is supported by the evidence and is not arbitrary and capricious (see Matter of Sari M. Friedman, P.C. v Gleeson, 300 AD2d 404 [2002]; see also Matter of Motor Veh. Acc. Indem. Corp. v Aetna Cas. & Sur. Co., 89 NY2d 214, 223 [1996]). Contrary to the petitioner’s contentions, the arbitration panel’s determination was supported by the evidence in the record and was not arbitrary and capricious (see Matter of Motor Veh. Acc. Indem. Corp. v Aetna Cas. & Sur. Co., supra). Santucci, J.P., S. Miller, Schmidt and Fisher, JJ., concur.